 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    KASEY HOFFMAN,                                    No. 2:16-cv-0756 DB P
11                       Plaintiff,
12           v.                                         ORDER
13    TOM BOSENKO, et al.,
14                       Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

17   action under 42 U.S.C. § 1983. Plaintiff alleges correctional officers at the Shasta County Jail

18   interfered with his access to the courts by blocking civil lawsuits. (ECF No. 1.)

19          By order dated November 26, 2018, plaintiff’s first amended complaint was screened and

20   dismissed for failure to state a claim. (ECF No. 20.) Plaintiff was directed to file an amended

21   complaint within thirty days and warned that failure to file an amended complaint would result in

22   a recommendation that this action be dismissed. Those thirty days have passed and plaintiff has

23   not filed an amended complaint, requested additional time to file an amended complaint, or

24   otherwise responded to the court’s order.

25   ////

26   ////

27   ////

28   ////
 1            Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this

 2   order, plaintiff shall either dismiss this action or file an amended complaint. If he fails to do so

 3   the court will recommend that this action be dismissed for plaintiff’s failure to comply with court

 4   orders and failure to prosecute. See E.D. Cal. R. 110; E.D. Cal. R. 183(b); Fed. R. Civ. P. 41.

 5   Dated: January 18, 2019

 6

 7

 8

 9

10
     DLB:12
11   DLB1/Orders/Prisoner-Civil Rights/hoff0756.osc(2)

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
